By the Court, James, J.
This case presents but two questions for our consideration. The first is, whether the people in criminal cases have the right of peremptory challenge to a juror; and the second is, was there proof sufficient to show that the barn was entered with an intent to commit a crime.
The first question has been decided both ways by the Supreme *588Court. First in this district in the case of The Waterford and Whitehall Turnpike Co. v. The People, (9 Barb. 161,) where it was . held that the people had such right of challenge, and subsequently in the case of The People v. Henries, (1 Park. Cr. Rep. 579,) determined in the seventh district, where such right was denied. Without entering into any discussion of the questions, or in any wise expressing an opinion on the-reasoning advanced upon either side, we shall hold the question as res judicata in this district until overruled by the Court of Appeals.
Second. It will be observed that the proof, to establish that a crime had been committed, and to convict the -prisoner with such offence, was all circumstantial, and may all have been true, and the prisoner innocent of the crime charged. In every criminal case the prisoner’s guilt must be made out by evidence sufficiently- conclusive to exclude any reasonable supposition of his innocence. Proof that stolen goods were found upon the person of the prisoner, or in his house or possession, is presumptive evidence against him of having stolen them, and sufficient to call upon him to explain his possession, but before any such presumption can arise, the goods found upon the accused must be, shown to have been stolen. No presumption of guilt can arise from the bare possession of property, and no man is called upon to explain , his possession of property until-it is proved that .it was stolen. (Russell on Crimes, 1153; Cow. & Hill’s' notes, p. 423 n.. 325.) This proof should be by the owner of the property himself, if it was taken from his immediate possession, (Murray’s Case, N. Y. Gen. Ses. 6, C. H. Rec. 65, 66.) In this case, the wool was sufficiently identified, and the circumstances under which it was found, together with the tracks of the horses, and the prisoner’s whereabouts on the night in question, were amply sufficient to justify the jury in,finding that the accused was. the person who carried the wool from the barn. But the necessary evidence to show that the barn was broken open and the wool stolen therefrom, was wanting. The barn and wool being in the immediate 'possession of Benjamin Wood, he was the only *589person who could testify directly to the burglary or larceny. He may have opened the barn and delivered the property himself, or consented to the prisoner’s opening the barn and removing the wool. In either case, no crime was committed. Wood should have been called as a witness, or some satisfactory excuse rendered why he was not. It is a general rule that the .best evidence of which the case is susceptible should be produced, and the court will not, in criminal cases, permit the prosecutor “ to grope in the twilight of circumstantial evidence, when the broad day light of direct and positive proof is attainable.”
The second point was well taken, and for that reason the conviction must be reversed and a new trial ordered